Citation Nr: 1640559	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a right leg disorder. 

3.  Entitlement to service connection for a left leg disorder. 


REPRESENTATION

Appellant represented by:	Richard J. Tomeny, Jr. (appointed pursuant to 38 C.F.R. 
	§ 14.630)



WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1946 to January 1948 and in the U.S. Marine Corps from February 1951 to February 1952.  The Veteran also performed inactive duty as an officer candidate in the U.S Naval Reserve.  The Veteran died in June 2015 and the appellant is his surviving spouse who, as discussed below, has been accepted as a substitute claimant for the purpose of processing this appeal to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

In December 2013, the Veteran and his son testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The claims on appeal were remanded by the Board in February 2014 and December 2014 for further development.  Then, in August 2015, the Board dismissed the Veteran's appeal due to his death.  However, in May 2016, his surviving spouse was recognized as the substituted appellant by the RO pursuant to 38 U.S.C.A. 
§ 5121A (West 2014) (providing for substitution in some cases if the Veteran died, as here, on or after October 10, 2008) and the case now returns for further appellate review.  

In August 2016, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and named the individual listed on the title page above (her son) as her representative pursuant to 38 C.F.R. §  14.630.  This provision allows for representation by an individual unaccredited by VA for one time only.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is again necessary to ensure that due process is followed so that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this regard, as discussed above, these claims were remanded by the Board in February 2014 and December 2014 for further development, dismissed by the Board in August 2015, and have been recertified following the appellant's substitution as claimant.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the claims must be remanded for a third time.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

In this regard, the Board remanded the claims for service connection for a low back disorder, a right leg disorder, and a left let disorder in February 2014 and December 2014 in order to obtain etiological opinions.  Specifically, in each remand the Board noted the Veteran's contentions that he injured his back, and possibly his legs, during an in-service train crash and that he had low back pain consistently thereafter that progressed over time.  The Board also noted the Veteran's credible lay statements that he received private treatment for his back prior to initially seeking VA treatment in 2011 and that the private records were reportedly unavailable.  Furthermore, the Board accepted the Veteran and his son's credible statements regarding the Veteran's self-treatment, symptoms, and that, based on atypical spinal examinations, VA clinicians had asked the Veteran whether he had ever been in an accident.  Furthermore, the Board noted that a July 2011 examination report did not address the Veteran's bilateral leg disorder(s), nor did that report or a subsequent August 2011 report contain an opinion regarding the etiology of the Veteran's claimed disorders.  

Therefore, pursuant to the February 2014 remand directives, in April 2014, the Veteran was provided with a VA examination and addendum opinions were rendered in July 2014 and September 2014.  In the April 2014 opinion, the examiner opined that it was less likely than not that the Veteran's back disorder was related to service; however, the examiner failed to consider the Veteran's lay statements regarding the continuity of symptomatology; reports of increased pain over the years; reports that VA clinicians, upon noting spinal abnormalities, inquired as to whether the Veteran had been in an accident; and reports that the Veteran received treatment before his 2011 VA treatment; and, failed to discuss any differentiation between the Veteran's upper back as compared to his lower back.  Instead, the examination report indicated that the 2014 examiner was fixated on the Veteran's advanced age.  

The subsequent addendum opinions were similarly inadequate.  Specifically, it was unclear from a reading of the July 2014 addendum which disorder the examiner was referencing in his etiological opinion.  Thereafter, in the September 2014 addendum, the examiner clarified that the opinion referenced the Veteran's bilateral knees and opined that it was less likely than not that the Veteran's knee disorders were related to his back disorder.  However, the September 2014 addendum continued to reflect the examiner's fixation on the Veteran's age and was internally inconsistent.  In this regard, the examiner stated that the Veteran's bilateral knee arthritis could not be related to his back disorder because a back disorder would only cause a leg disorder if there was severe nerve damage.  However, the examiner failed to discuss the Veteran's April 2014 VA examination report that contained a diagnosis of bilateral lower extremity radiculopathy associated with his back disorder.  Furthermore, in the examination portion of the report, the examiner initially noted that the Veteran experienced knee weakness related to his back and then stated that the Veteran's bilateral knee arthritis was unrelated to his back disorder.  

Thus, in the December 2014 remand, the Board noted that the April 2014 examination, July 2014 addendum, and September 2014 addendum were inadequate as the examiner relied on the absence of evidence of disability in the service treatment reports, did not account for the competent lay testimony as to continuity of symptoms, appeared to show bias regarding the Veteran's age, failed to include an opinion as to whether the Veteran's bilateral lower extremity disorders were directly related to service, and failed to otherwise respond to the questions presented in the February 2014 remand directives.

As such, in the December 2014 remand, the Board requested that a new VA examiner accept the Veteran's lay assertions regarding the 1946 train crash, his reports that he experienced continuity of symptomatology thereafter with worsening symptoms at age 30, and provide an opinion that addressed whether the Veteran's diagnosed back and/or bilateral leg disorders were at least as likely as not related to his service, to include the 1946 train crash.  Further, the examiner was asked to specifically address whether x-ray findings indicated that any part of the spine had been subject to prior trauma.  The Board also requested an opinion as to whether the Veteran's bilateral leg disorders were caused or aggravated by his back disorder.

In May 2015, a new VA examiner opined that it was less likely than not that the Veteran's back disorder was related to service.  While the examiner acknowledged the train crash, he failed to acknowledge the Veteran's reports of continuous symptoms thereafter (to include his reported private treatment prior to seeking VA treatment in 2011) and failed to discuss whether distinct diagnoses existed for separate parts of the spine and, if so, whether either area showed a history of prior trauma.  Similarly, in a June 2015 addendum opinion, the examiner noted that a bilateral leg disorder did not exist on examination and that "if the subjective 'bilateral leg paralysis' is related to the current back condition that is age related, then it is not related to military service or the train accident either."  Initially, the Board notes that there is no indication that the Veteran actually underwent another examination in May or June 2015 and so it is unclear what the examiner means in stating that a bilateral leg disorder was not found on examination.  Further, the Board notes that the record contains several bilateral leg diagnoses during the course of the appeal, including the April 2014 examination finding of bilateral lower extremity radiculopathy and degenerative joint disease of the knees.  Additionally, the examiner's speculative opinion that, if a bilateral leg disorder exists, it is related to the Veteran's back disorder that is not related to service is insufficient as it fails to apply the correct standard of proof.  Thus, remand is unfortunately again required for an addendum opinion.

Finally, in the February 2014 and December 2014 remands, the Board noted that, although the Veteran's service records appear to be complete, albeit with some damage, not all other possible sources of service information regarding his claimed post-accident examination and treatment had been explored.  Specifically, in July 2011, the RO requested a search for morning reports, sick lists, and Surgeon General's reports from October 1946 to December 1946 at Fort Eustis.  The National Records Research Center (NPRC) responded that the Veteran's unit identity was required to perform the search.  The RO did not make a follow up request at that time or following the February 2014 remand.  The RO did, however, make a follow up request in January 2015, pursuant to the December 2014 remand.  In April 2015, NPRC responded that the Veteran's unit did not create morning reports or surgeon general's reports.  While the Board acknowledges that the June 2015 supplemental statement of the case included a notation of "[n]egative [r]esponse to [Personnel Information Exchange System] [r]equest for [a]lternative [m]ilitary [r]ecords," the RO never separately notified the Veteran or the appellant that it was unable to obtain the records.  The Board finds such notice inadequate as it did not identify the records VA was unable to obtain, did not explain the efforts VA made to obtain the records, and did not provide notice that VA would be deciding the claim without the evidence unless the Veteran or appellant submitted them.  As such, remand is required so that the appellant can be provided proper notice pursuant to 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant notification that is compliant with 38 C.F.R. § 3.159(e) that informs her of the unavailability of any morning or surgeon general reports related to the 1946 train crash.

2.  Obtain an addendum opinion from the May 2015/ June 2015 examiner, if possible, to determine the nature and etiology of the Veteran's back and bilateral leg disorders.  Request that the examiner review the paperless claims files, including the military records, the Veteran's and his son's lay statements of the circumstances of the train accident and the nature and onset of his symptoms, and the post-service treatment records.  The examiner should be specifically directed to review this REMAND and should acknowledge doing so in his report.  

(A)  The examiner should identify all current diagnoses referable to the Veteran's back and bilateral legs, to include radiculopathy of the lower extremities and bilateral knee degenerative joint disease. 

(B)  In rendering the requested opinion, the examiner must assume the following facts:

(i)  The Veteran was present at the reported train accident in 1946.

(ii)  The Veteran experienced the event as he described at the December 2013 hearing, specifically, being thrown into a bunk and thrown backwards when the train went into reverse in an attempt to avoid the collision.

(iii)  The Veteran experienced continuity of symptomatology after the incident with worsening symptomatology around age 30.

(iv)  The Veteran self-treated his pain and discomfort for many years and also saw a non-VA 
private practitioner prior to his initial 2011 VA treatment.

(v)  Upon reviewing his spinal x-rays, VA clinicians asked the Veteran if he had been in an accident.

(C)  After acknowledging the aforementioned facts, the examiner should opine whether the currently diagnosed back and/or bilateral leg disorders are at least as likely as not (i.e., 50 percent probability or greater) related to the Veteran's military service, to include the train accident.  In reaching any conclusion, the examiner should address whether there are any parts of the spine, including disc herniation, that are demonstrative of prior trauma. 

(D)  If it is determined that the Veteran's low back disorder is at least as likely as not related to service, but that his leg disorders are not, then the examiner should address whether it is at least as likely as not that the Veteran's bilateral leg disorders (including degenerative joint disease and radiculopathy), were at least as likely as not caused OR aggravated by his low back disorder.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation. 

A rationale for any opinion offered should be provided.    

3.  The AOJ should carefully review the etiological opinions that were provided in accordance with the foregoing directive.  If the examiner fails to accept any of the above listed facts or fails to render each opinion requested, an addendum opinion should be obtained.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

